267 F.2d 482
E. H. STOLZ and Zoe Stolz, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 17611.
United States Court of Appeals Fifth Circuit.
May 26, 1959.
Rehearing Denied June 26, 1959.

Wm. Andress, Jr., Dallas, Tex., for petitioners.
Melvin L. Lebow, Melva M. Graney, Lee A. Jackson, Dept. of Justice, Washington, D. C., Arch M. Cantrall, Chief Counsel, Internal Revenue Service, John M. Morawski, Special Atty., Internal Revenue Service, Washington, D. C., Charles K. Rice, Asst. Atty. Gen., for respondent.
Before JONES, BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
Reversal is sought of a decision of the Tax Court holding that certain distributions of a corporation to the petitioner, E. H. Stolz, one of its stockholders, were essentially equivalent to dividends and were taxable income under 26 U.S.C.A. (I.R.C.1939) § 115(g). Stolz v. Commissioner, 30 T.C. 530. We are in agreement with the conclusion of the Tax Court. Its decision is


2
Affirmed.